Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, Claims 1-9 and 11-12 in the reply filed on is acknowledged.
Claims 10 and 13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 02/16/2021.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1, 6, 8-9, and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Furui et al. (US 2014/0211316 A1) in view of Hayashi et al. (US 2013/0329297 A1).
Regarding Claim 1, Furui et al. discloses an antiglare sheet for an image display device (para 0046, lines 1-3), comprising an antiglare layer (abstract) laminated to a transparent resin base material (para 0228), wherein the antiglare layer is a cured (para 0252) hard coat layer (para 0234, line 1-4) having a ten point average roughness Rz of 0.3 µm to 1.5 µm (para 0232, lines 7-9), a thickness of 3 µm to 10 µm (para 0248), an internal haze value Hi of 1.8% (Table 2, Example 9), and an overall haze value Ha of 2% (Table 2, Example 9). Furui et al. further discloses a low refractive index layer, which is a cured composition laminated to the surface of the antiglare layer and having a thickness of 80 nm to 120 nm (para 0245, lines 1-6). 
Furui et al. does not disclose the haze value Hm of the laminate with the low refractive index layer.
Hayashi et al. discloses an antireflection film, comprising rough hard coat antiglare layer and a low refractive index layer (Abstract), wherein the haze value 
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the present invention to modify Furui et al. to incorporate the teachings of Hayashi et al. and produce an optical laminate comprising the antiglare layer having an Ha of 2% as taught in Furui, and the clear hard coat layer, such that the Hm of the optical laminate is 0.5%, as taught in Hayashi. Doing so would produce an optical laminated member with high light transmittance and display quality.
These Ha and Hm values satisfy the formula in Claim 1.
Regarding Claim 6, Furui et al. in view of Hayashi et al. discloses all the limitations of the present invention according to Claim 1 above. Hayashi et al. further discloses that the clear hard coating composition, which produces the Hm of the optical laminate of 0.5% as shown above, preferably has a viscosity of 5 cps (5 mPa·s), which enables formation of a uniform coating film (para 0093).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the present invention to modify Furui et al in view of Hayashi et al. to further incorporate the teachings of Hayashi et al. to produce an optical laminated member comprising a clear hard coating composition having a viscosity of 5 mPa·s. Doing so would produce an optical laminated member with a uniform coating film.
Regarding Claim 8, Furui et al. in view of Hayashi et al. discloses all the limitations of the present invention according to Claim 1 above. Furui et al. further discloses the antiglare sheet (optical laminated member) is produced by coating the resin composition that is to form the antiglare layer with an irregular 
While Furui et al. in view of Hayashi et al. disclose the antiglare sheet employed in an image display device, there is no explicit disclosure that the side of the transparent substrate not having the antiglare hard coat layer and clear coat layer is to be disposed so as to face a surface of the display unit as claimed. However, Applicants attention is drawn to MPEP 2111.02 which states that intended use statements must be evaluated to determine whether the intended use results in a structural difference between the claimed invention and the prior art. Only if such structural difference exists, does the recitation serve to limit the claim. If the prior art structure is capable of performing the intended use, then it meets the claim.
It is the examiner’s position that the intended use recited in the present claims does not result in a structural difference between the presently claimed invention and the prior art and further that the prior art structure is capable of performing the intended use.  Given that Furui et al. in view of Hayashi et al. 
Regarding Claim 9, Furui et al. in view of Hayashi et al. discloses all the limitations of the present invention according to Claim 1 above. While Furui et al. in view of Hayashi et al. disclose the antiglare sheet employed in an image display device, there is no explicit disclosure that the antiglare sheet is for an in-vehicle device touch panel display as claimed. However, Applicants attention is drawn to MPEP 2111.02 which states that intended use statements must be evaluated to determine whether the intended use results in a structural difference between the claimed invention and the prior art. Only if such structural difference exists, does the recitation serve to limit the claim. If the prior art structure is capable of performing the intended use, then it meets the claim.
It is the examiner’s position that the intended use recited in the present claims does not result in a structural difference between the presently claimed invention and the prior art and further that the prior art structure is capable of 
Regarding Claim 11, Furui et al. in view of Hayashi et al. discloses all the limitations of the present invention according to Claim 1 above. Furui et al. further discloses the antiglare layer comprising a binder resin comprising photopolymerizable functional groups such as unsaturated polymerizable functional groups (paras 0199-0201). 
Although Furui et al. in view of Hayashi et al. does not disclose that the antiglare hard coat layer is a layer on a surface of which a bumpy shape has been formed by bringing a mold base having a bumpy shape on its surface into surface contact with an uncured coating layer of the coating composition for forming an antiglare layer and then removing the mold base, it is noted that “[E]ven though product by process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the 
Therefore, absent evidence of criticality regarding the presently claimed process and given that Furui et al. in view of Hayashi et al.  meets the requirements of the claimed optical laminated member, Furui et al. in view of Hayashi et al. clearly meet the requirements of present claims.
Regarding Claim 12, Furui et al. in view of Hayashi et al. discloses all the limitations of the present invention according to Claim 11 above.
Although Furui et al. in view of Hayashi et al. does not disclose that the antiglare hard coat layer is a layer on a surface of which a bumpy shape has been formed by curing an uncured coating layer of the coating composition for forming an antiglare layer with a mold base having a bumpy shape on its surface being kept in surface contact with the uncured coating layer and then removing the mold base, it is noted that “[E]ven though product by process claims are limited 
Therefore, absent evidence of criticality regarding the presently claimed process and given that Furui et al. in view of Hayashi et al.  meets the requirements of the claimed optical laminated member, Furui et al. in view of Hayashi et al. clearly meet the requirements of present claims.
Claim 2-5 are rejected under 35 U.S.C. 103 as being unpatentable over Furui et al. in view of Hayashi et al. as applied to claim 1 above, and further in view of Lin et al. (US 2013/0158140 A1).
Regarding Claims 2 and 3, Furui et al. in view of Hayashi et al. discloses all the limitations of the present invention according to Claim 1 above. Furui further 
Lin et al. discloses antireflection coating comprising adhesive which is acrylic resin made from combination of monomers including isobornyl methacrylate, methyl methacrylate, and methacrylic acid (para 0022) which is identical to second component of present invention. Lin et al. discloses this coating composition is particularly useful in the field of displays, and can effectively reduce reflection loss of the photo energy and improve the light transmittance (para 0031, lines 13-18).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the present invention to modify Furui et al. in view of Hayashi et al. to incorporate the teachings of Lin et al. to produce an optical laminated member wherein the coating composition for forming the antiglare layer further comprises the composition of Lin et al, comprising acrylic resin made from monomers including isobornyl methacrylate, methyl methacrylate, and methacrylic acid which is identical to second component of present invention. Doing so would reduce reflection loss of the photo energy and improve the light transmittance.
While there is no disclosure in Furui et al. in view of Hayashi et al. and Lin et al. that surface irregularities of the antiglare hard coat layer are surface irregularities derived from phase separation between the first component and the second component as claimed, given that Furui et al. in view of Hayashi et al. and Lin et al. disclose the antiglare layer having the first and second components identical to those used in the present invention, it is clear that the antiglare layer would inherently possess surface irregularities derived from phase separation between the first component and the second component as claimed.
Regarding Claim 4
Furui et al. discloses using 85% dipentaerythritols multifunctional acrylates (para 0270). Although the dipentaerythritol multifunctional acrylates in the example of paragraph 0270 are not dipentaerythritol hexa(meth)acrylate and dipentaerythritol penta(meth)acrylate, given that paragraph 0204 of Furui et al. discloses the equivalence and interchangeability of all the dipentaerythritol multifunctional acrylates, it would have been obvious to one of ordinary skill in the art to use 85% dipentaerythritol hexa(meth)acrylate and dipentaerythritol penta(meth)acrylate, which meets the claimed amount of the first component.
Regarding Claim 5, Furui et al. in view of Hayashi et al. and Lin et al. discloses all the limitations of the present invention according to Claim 1 above. While there is no disclosure that the antiglare hard coat layer of Furui et al. in view of Hayashi et al. and Lin et al. has a surface free energy as presently claimed or a contact angle as presently claimed, given that Furui et al. in view of Hayashi et al. and Lin et al. discloses an antiglare hard coat layer as presently claimed, including ten-point average roughness identical to that in the present invention, it is clear that the antiglare hard coat layer would inherently possess the surface free energy and contact angle as claimed.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Furui et al. in view of Hayashi et al. as applied to claim 1 above, and further in view of Mizutani et al. (US 2015/0346408 A1).
Regarding Claim 7, Furui et al. in view of Hayashi et al. discloses all the limitations of the present invention according to Claim 1 above. Furui et al. further discloses the antiglare sheet (optical laminated member) is produced by coating the resin composition that is to form the antiglare layer with an irregular form on the outermost surface on a transparent base material (para 0246), and drying and curing that antiglare layer (para 0252), and the low refractive index layer is provided on the outer surface of the antiglare sheet of the invention (para 
Furui et al. in view of Hayashi et al. does not disclose a decorative layer laminated on another side of the transparent polymer layer.
Mizutani et al. discloses that the peripheral edge of a surface of a front transparent plate on the image display panel side is often subjected to printing for the purpose of decoration and light shielding (para 0009).
It would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the present invention to modify Furui et al. in view of Hayashi et al. to incorporate the teachings of Mizutani et al. to produce an optical laminated member, wherein a decorative layer is printed on the peripheral edge of the transparent polymer layer, on the image display side, which is opposite of the side having the antiglare layer.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BETHANY M MILLER whose telephone number is (571)272-2109.  The examiner can normally be reached on M-F 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/CALLIE E SHOSHO/
Supervisory Patent Examiner, Art Unit 1787